the short trial jury's decision and the judgment thereon.   Cuzze v. Univ. &

                Cmty. Coll. Sys. of Nev., 123 Nev. 598, 603, 172 P.3d 131, 135 (2007)
                (explaining that "appellants are responsible for making an adequate
                appellate record," such that when necessary documentation is missing
                from the record, the appellate court will presume that the missing items
                support the trial court's decision). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                             Gibbons




                cc: Hon. Nancy Allf, District Judge
                     Dorothy J. Kyle, Short Trial Judge
                     Thomas Michaelides
                     Alisha Felten
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A